06/24/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0177


                                        DA 22-0177
                                    _________________




IN THE MATTER OF P.R.S.,
                                                                    ORDER
             Youth in Need of Care.



                                    _________________


       This Court reviews briefs to ensure compliance with Rules 10-13 of the Montana
Rules of Appellate Procedure. After reviewing the Appellant’s brief filed on June 23,
2022, this Court has determined that the brief does not comply with the Rules and must
be resubmitted.
       M. R. App. P. 10(2) requires that all briefs appealing proceedings regarding
abused or neglected children shall be served on both the County Attorney and the
Attorney General. The certificate of service on the Appellant's Brief indicates that it was
served only on the Yellowstone County Attorney, not upon the Attorney General. The
Court will accept Appellant’s brief for filing after it has been served upon the Attorney
General.
       Therefore,
       IT IS ORDERED that Appellant shall, within twenty (20) days, serve a copy of
Appellant’s brief on the Attorney General of the State of Montana and shall refile the
brief with the Clerk of this Court including an amended Certificate of Service indicating
such service;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed.
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was
served.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 24 2022